Opinion issued June 23, 2015




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-15-00273-CR
                           ———————————
                 CARRICK DEWAYNE GREEN, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 263rd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1412690


                         MEMORANDUM OPINION

      Appellant, Carrick Dewayne Green, has filed a motion to dismiss his appeal

in compliance with Texas Rule of Appellate Procedure 42.2(a). Although the

motion does not contain a certificate of conference, this motion has been on file
with the Court for more than ten days with no response filed, and no opinion has

issued. See TEX. R. APP. P. 10.3(a)(2), 42.2(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f). We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Huddle, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2